Citation Nr: 9919228	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the chest, including pleural cavity 
injury and fibrosis of the lung and pleura, currently 
evaluated as 20 percent disabling, and including severance of 
a portion of the right pectoralis major, also currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right thigh, including injury to 
muscle groups XIV and XV, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to September 
1945.  Upon discharge from service, he claimed service 
connection for a shell fragment wound to the chest and 
another to the right thigh.  A September 1945 rating decision 
granted service connection for residuals of shell fragment 
wounds to the chest and right thigh, and assigned a single 
100 percent evaluation.  An August 1946 rating decision 
identified the residuals of the shell fragment wounds as 
pleural thickening of the right lung, evaluated at 20 
percent, and scars of the right thigh, evaluated at 20 
percent.  An August 1948 rating decision reduced, to 10 
percent, the evaluation for residuals of the shell fragment 
wound to the right thigh.

An October 1956 rating decision found error in the earlier 
rating decisions, and identified the residuals of the shell 
fragment wounds as follows:  pleural cavity injury with 
fibrosis of the lung and pleura, with an evaluation of 20 
percent under Diagnostic Code (DC) 6818; adherent surgical 
scars and severance of a portion of the pectoralis major, 
with an evaluation of 20 percent under DC 5302; retained 
metallic fragments and fibrositis of the thoracic spine at 
the site of an old fracture of the sixth rib, with an 
evaluation of 10 percent under DC 5299-5291; and adherent 
scars of the right thigh and injury to muscle groups XV and 
XIV, with a single evaluation of 10 percent under DC 5315-
5314.

In a statement received in December 1997, the veteran asked 
that his service-connected disabilities, which he described 
as follows, be re-evaluated:  residuals of a lung injury 
evaluated at 20 percent under DC 6818, shoulder muscle injury 
evaluated at 20 percent under DC 5302, and thigh muscle 
injury evaluated at 10 percent under DC 5315.  This appeal 
arises from a June 1998 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) that denied the claim.

In a July 1998 Notice of Disagreement, the veteran contended 
that his service-connected disabilities preclude employment, 
and asserted that his evaluation should be 100 percent.  It 
is not clear whether his contention was intended to be a 
claim for a 100 percent schedular rating or for a rating of 
total disability due to individual unemployability.  The 
clarification of that contention is referred to the RO.

On his September 1998 Substantive Appeal, the veteran 
requested a hearing before a member of the Board of Veterans' 
Appeals (Board).  In November 1998, he asked that his hearing 
be conducted by video conference.  Provision for such 
hearings is made in 38 C.F.R. § 20.700(e).  In March 1999, a 
video conference hearing was convened by the undersigned 
Member of the Board, who was designated by the Chairman to 
conduct the hearing and make the final decision in this case.

REMAND

The veteran's service medical records show that, on 17 March 
1945, he sustained shell fragment wounds to the right 
anterior chest and the right anterior thigh, as a result of 
enemy action.  The chest wound was debrided and closed, and 
shrapnel was not then removed.  The thigh wound, described 
variously as mild or slight, was debrided, shrapnel was 
removed, and the wound was closed.  Service medical records 
make no further mention of the thigh wound, but the chest 
wound required further treatment.

At a June 1945 examination, the veteran reported shortness of 
breath on exertion that was improving with time.  Breath 
sounds came through equally well throughout the chest.  X-
rays showed definite elevation of the right diaphragm, 
obliteration of the costophrenic sulcus, thickened pleura 
that extended up the lateral chest wall, old fractures of the 
right fifth and sixth ribs, a 2-cm shell fragment adjacent to 
the sixth rib near the fracture site, and some residual lung 
scarring along the track of the fragment.  On 17 August 1945, 
the shell fragment was removed from the veteran's chest and, 
by the time of his discharge in September, he was described 
as essentially asymptomatic.  Discharge diagnoses included a 
penetrating shell fragment wound entering the anterior right 
chest just below the clavicle at the second rib, passing 
through the lung, and lodging in the posterior lung field; 
removal of the shell fragment; and chronic pleuritic 
adhesions.  All of the disorders diagnosed were described as 
healed except the pleuritic adhesions, which were said to 
have improved.

A report of a VA examination, completed in August 1946, 
described a scar on the right anterior chest as an entrance 
wound and another scar on the right posterior chest as a 
surgical scar, neither of which was tender or adherent.  The 
chest was symmetrical, expansion was full, percussion was 
resonant, tactile fremitus was normal, and there were no 
rales or friction rub heard in the right chest, but the 
transmission of breath sounds throughout the right lung was 
slightly decreased.  Chest X-rays showed some loss of bone 
substance of the sixth rib posteriorly, several small 
metallic particles in the fifth interspace posteriorly, and 
pleural thickening in the right costophrenic angle and over 
the apex of the right lung.  The report also described two 
scars on the right thigh, one on the anterior aspect and 
another on the medial aspect, as entrance wounds.  Neither of 
the scars was tender or adherent.  The veteran walked without 
escort, aid, or limp, and there were no muscular atrophy, 
neurologic changes, or limitation of motion of the right leg.

At a January 1949 VA examination, the veteran complained of 
difficulty breathing, chest cramps, back pain, and weakness 
of the right leg.  Examination revealed a scar, 1 by 21/2 
inches, 2 inches below the right clavicle and just right of 
the sternum, that was depressed and adherent to the ribs.  A 
portion of the pectoralis major muscle had been severed, 
resulting in weakness and premature fatigue of the right 
(major) arm.  Chest expansion was fair but lagging on the 
right, vocal fremitus was impaired on the right, percussion 
was dull on the right when compared with the left, and voice 
and breath sounds were diminished on the right.  There was a 
surgical scar posteriorly, 1/2 by 4 inches, just below the 
border of the scapula, that was neither tender nor adherent.  
Chest X-rays showed an old fracture of the right sixth rib 
posteriorly, with some fibrosis of the lung and pleura in 
that area, and several small metallic fragments overlying the 
fifth and sixth dorsal vertebrae.  There was a longitudinal 
scar on the right anterior thigh, 31/2 by 11/2 inches, adherent 
to muscle group XIV, that was well healed but thin and 
friable.  There was weakness in extension of the leg, with 
premature fatigue in walking.  There was also an 
asymptomatic, superficial, dime-size scar on the medial 
aspect of the upper third of the right thigh.

At a January 1998 VA examination, the examiner reported that 
earlier medical records were not examined.  The shell 
fragment wound to the right anterior chest was manifested by 
a depressed and adherent scar.  It was noted that shrapnel 
had penetrated muscle group XXI, without causing significant 
damage; there was no mention of the pectoralis major.  The 
examiner said there were minimal residuals from the chest 
wound and, specifically, no dyspnea on exertion.  Pulmonary 
function studies showed moderate restriction, but it was not 
clear whether that defect was attributable to the shell 
fragment wound.  X-rays of the right lung revealed an 
irregular opacity compatible with a scar, but a neoplasm 
could not be ruled out.  There was blunting of the 
costophrenic sulcus due to thickening or to effusion.  There 
was a vague increase in interstitial markings, more on the 
right than the left.  The radiologist recommended that 
current X-rays be compared with earlier ones which, 
apparently, were not obtained for comparison.

The shell fragment wound to the right anterior thigh was 
manifested by a depressed and adherent scar.  Another shell 
fragment wound, to the right posterior medial thigh, was 
noted to be manifested by a well healed, 1-inch, scar.  There 
was penetration of muscle groups XV and XIV, but no 
significant damage to the anterior or medial thigh muscles.  
X-rays of the pelvis and right knee did not reveal pathology 
that was attributed to the shell fragment wound, or wounds, 
of the right thigh.  The examiner said that muscle strength 
was good and there was no significant muscle pain, fatigue, 
or loss of function, and no periods of flare-up of residuals 
of muscle injury.

At his March 1999 hearing, the veteran contended that he had 
arthritis in his right shoulder which doctors have attributed 
to his shell fragment wound.  Evidence to support that 
contention is not in the file, and the veteran is hereby 
advised that he should obtain and submit it.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).  He 
also testified he had shortness of breath and pain in the 
chest, back, and shoulder, all of which he attributed to his 
shell fragment wound.  With regard to his right leg, he said 
that it was weak and became fatigued after walking, and that 
there was a hand-sized area on the lateral aspect, just above 
the knee, that was numb.  He also said that, several months 
earlier, his right knee had given way and he had fallen and 
sustained a below-the-knee fracture.  He contended that all 
of the foregoing had resulted from the shell fragment wound 
to the right thigh.  The veteran's contentions have not been 
addressed by medical examiners.

In the case of shell fragment or gunshot wounds, it is 
critical that the track of the missile be determined with 
precision so that affected bones, muscles, and organs, can be 
identified.  It is a general rule that VA examinations must 
take into account the records of prior medical treatment and 
prior examinations.  Green v. Derwinski, 1 Vet.App. 121 
(1991); Lineberger v. Brown, 5 Vet.App. 367 (1993); Waddell 
v. Brown, 5 Vet.App. 454 (1993).  That is particularly true 
in the case of shell fragment or gunshot wounds, where the 
most significant treatment records may be those generated at 
the time of the injury and soon thereafter.  In addition, the 
cardinal signs and symptoms of muscle disability are 
weakness, premature fatigue, pain with fatigue, and 
impairment of coordination.  38 C.F.R. § 4.56(c).  All 
current disability attributable to such wounds must be 
thoroughly assessed.

Here, it is not entirely clear whether the restrictive defect 
noted at the January 1998 VA examination is attributable to 
the shell fragment wound or to another cause.  A June 1998 
rating decision did not consider the January pulmonary 
function studies because they did not include post-medication 
results; however, bronchodilator medication might not be 
expected to alleviate a restrictive defect.  With regard to 
the right thigh, it is noted that, although the October 1956 
rating decision referred to injury to muscle group XV, no 
examination report that preceded that decision had so 
referred.  In addition, VA medical records have referred to 
two shell fragment wounds to the thigh, while service medical 
records referred to only one.  Thus, it is not clear whether 
the veteran sustained one or two shell fragment wounds to the 
right thigh, nor is it clear which muscle groups were 
injured.  In that regard, 38 C.F.R. § 4.56(b) provides that a 
through-and-through shell fragment wound with muscle damage 
is rated as a moderate disability for each group of muscles 
damaged.

In view of the foregoing, the Board is unable to proceed to a 
final appellate decision.  Following the gathering of all 
treatment records, the veteran should be afforded a thorough 
VA examination, to clarify the points raised above.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran the 
names and addresses of all health care 
providers from whom he has received treatment 
for disorders of the chest, right shoulder, 
lungs, and/or right leg, since 1996.  
Thereafter, the RO should obtain legible copies 
of all records that have not already been 
obtained.  In addition, the veteran should 
provide relevant records from any doctors who 
have told him that he has arthritis in the 
right shoulder attributable to the shell 
fragment wound to the chest.

2.  Upon completion of the development in 
paragraph 1, above, the veteran should be 
afforded a VA examination to precisely 
determine the number and track of all shell 
fragment wounds he sustained.  All bones, 
muscles, and organs, injured by the missiles 
should be identified.  The nature and extent of 
all current disability attributable to the 
shell fragment wounds should be described.  It 
is imperative that the examiner reviews the 
claims folder, including this Remand,and 
particularly the service medical records, prior 
to the examination.  All indicated tests should 
be conducted, including, if warranted in the 
view of the examiner, pulmonary function 
studies.  The factors upon which medical 
opinions are based must be set forth in the 
report.

3.  After the foregoing actions have been 
taken, the RO should review the file to ensure 
completion of the required development.  When 
the required development has been completed, 
and all evidence obtained has been associated 
with the file, the RO should review the claim.  
If the decision remains adverse to the veteran 
in any way, he and his representative should be 
furnished with a Supplemental Statement of the 
Case and afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision by the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision by the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


